203 F.2d 953
53-1 USTC  P 9338
Paul L. and Marie C. DROUIN, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10958.
United States Court of AppealsThird Circuit.
Argued April 6, 1953.Decided April 17, 1953.

Paul L. Drouin, petitioner, pro se (Marie C. Drouin, petitioner, on the brief).
Dudley J. Godfrey, Jr., Washington, D.C., (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Helen Goodner, Sp. Assts. to the Atty. Gen., on the brief), for respondent.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by a taxpayer from a decision of the Tax Court which dismissed his case there for want of jurisdiction.  The lack of jurisdiction was found in the taxpayer's failure to follow the statute with regard to time for proceedings in the Tax Court.  The Tax Court's action was correct.  It also appears that the taxpayer was given the notice required by statute and that he failed to appear at the hearing before the Tax Court.  While we endeavor to be particularly careful in cases where a taxpayer represents himself, as this one does, we find nothing in the law to help him nor anything in the circumstances of his case which makes us feel that the law has worked an injustice because of our inability to give him assistance.


2
The decision will be affirmed.